Citation Nr: 9908729	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  95-24 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date for an award of a total 
rating based on individual unemployability due to service-
connected disability prior to November 7, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1968, May 1969 to December 1971 and from May 1974 to 
May 1977.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1998 decision of the Regional Office (RO) which 
granted the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability, and assigned November 7, 1996 as the effective 
date of the award.  The veteran has disagreed with the 
effective date assigned for the award of a total rating based 
on individual unemployability due to service-connected 
disability.  

During the hearing at the Board, the veteran withdrew his 
claim for an increased rating for post-traumatic stress 
disorder (PTSD).  Accordingly, this decision will be limited 
to the issue noted on the preceding page.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").


FINDINGS OF FACT

1. The veteran submitted an informal claim for a total rating 
based on individual unemployability due to service-
connected disabilities on August 21, 1995.

2. The RO failed to furnish the veteran the appropriate 
application form following the receipt of his August 1995 
communication.

3. A formal claim for a total rating based on individual 
unemployability due to service-connected disability was 
received in May 1997.

4. By rating decision in March 1998, the RO awarded the 
veteran a total rating based on individual unemployability 
due to service-connected disability, effective November 7, 
1996.

5. There is no indication in the evidence of record that the 
veteran was unable to work due solely to his service-
connected disabilities during the one-year period prior to 
August 21, 1995.


CONCLUSION OF LAW

The criteria for an effective date of August 21, 1995 for an 
award of a total rating based on individual unemployability 
due to service-connected disability have been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. §§ 3.155, 
3.400(o)(2) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

By rating decision in December 1987, the RO granted service 
connection for PTSD.  A 10 percent evaluation was assigned, 
effective March 1987.

The veteran was hospitalized in a Department of Veterans 
Affairs (VA) facility from January to February 1989.  The 
diagnosis was major depression.

Following a VA psychiatric examination in 1989, the diagnoses 
were PTSD, chronic, mild to moderate; alcohol dependence, in 
remission; and major depression, recurrent.

Based on the evidence summarized above, the RO, by rating 
action in July 1989, assigned a temporary 100 percent 
evaluation for PTSD, effective January 11, 1989, pursuant to 
the provisions of 38 C.F.R. § 4.29 (1998); and, on the 
occasion following the termination of the temporary total 
rating, a schedular evaluation of 30 percent was assigned, 
effective March 1, 1989.  The veteran did not appeal this 
determination.

The veteran submitted a claim for an increased rating for 
PTSD in January 1991.  This claim was denied by the RO in an 
August 1991 rating decision.  The veteran disagreed with this 
decision, and the RO issued a statement of the case in 
December 1991.  Although the veteran submitted a substantive 
appeal later that month, he subsequently withdrew his claim 
for an increased rating by a letter dated August 1993.  

Thereafter, in a letter dated May 1994, the veteran expressed 
his "continued diagreement" with the July 1993 rating 
decision which had confirmed and continued the 30 percent 
evaluation assigned for PTSD.  In light of the fact that the 
veteran had withdrawn his appeal, this letter should have 
been considered a claim for an increased rating.  

Numerous medical records reflecting treatment at VA medical 
centers, a Vet Center
and private facilities have been associated with the claims 
folder.  There is no mention in any of these records that the 
veteran was unemployable due to his PTSD.

During a VA social and industrial survey in April 1991, it 
was noted that the veteran was in receipt of Workman's 
Compensation benefits due to a back injury sustained in 1990.

A VA psychiatric examination was conducted in April 1991.  
The diagnoses included PTSD and recurrent major depression.  
The examiner concluded that the veteran's current emotional 
problems would not keep him from working full time.  

A Vocational Search Service report dated in September 1991 
reveals that the veteran had worked as a temporary employee 
from March 1986 to October 1988, and had been terminated in 
August 1990 due to a back injury.  It was felt that he was so 
heavily medicated for pain and depression, and that there 
were impinging emotional problems, that a more formal 
evaluation be completed.  It was further stated that 
vocational rehabilitation was not feasible given the 
veteran's condition.

VA outpatient treatment records show that the veteran was 
seen in June 1993.  It was noted that his speech was coherent 
and relevant.  His thoughts were goal-directed.  His mood was 
stable, and his affect was congruent with his mood, and 
somewhat constricted.  In January 1994, he reported that he 
continued in school.  When seen in April 1994, he stated that 
he was no longer going to school since it was too much of a 
physical and mental strain.  

By rating decision dated in August 1994, the RO denied the 
veteran's claims for increased ratings for his service-
connected disabilities.  He disagreed with these 
determinations, and the RO issued a statement of the case in 
August 1995.

The veteran was seen by a clinical nurse specialist at a VA 
medical center in February 1995.  He stated that he was 
unemployed and was on disability for a back injury.  The 
diagnostic impressions were PTSD, chronic; major depressive 
episode, recurrent, moderate; and alcohol dependence, 
sustained full remission.  The global assessment of 
functioning (GAF) score was 65.

In May 1995, a report dated June 1994 was received from a 
private psychologist.  The examiner indicated that it would 
be extremely difficult for the veteran to pursue vocational 
rehabilitation efforts.  Following psychological testing, the 
diagnoses were PTSD, major depression without psychotic 
features and anxiety disorder, not otherwise specified.  The 
GAF score was 50.  The examiner commented that he did not 
believe that the veteran was a viable candidate for 
vocational rehabilitation efforts.  He suffered emotionally 
and was extremely sensitive to his environmental and 
interpersonal stresses.  His prognosis for work placement was 
poor.

In a substantive appeal received on August 21, 1995, the 
veteran stated that because of his PTSD and the medications 
he took, a civilian physician and a psychiatrist had stated 
that he was not a good candidate for vocational 
rehabilitation.  He indicated that he could not get a job or 
go to school.  

The veteran submitted another VA Form 9 in September 1995.  
He stated that he was on medication daily and was unable to 
go back to work.

Of record is a VA biopsychosocial evaluation dated in 
November 1995.  It was indicated that he was unemployed.  

In a statement dated in February 1996, the veteran's wife 
related that a psychologist concluded that the veteran, in 
his state of mind, could not hold down a permanent job due to 
the medication he was taking and the depression he was 
experiencing.  

By letter dated in March 1997, a VA counseling psychologist 
advised the veteran that he had been determined to be 
"Infeasible for Vocational Rehabilitation purposes."  It 
was noted that he was unable to participate in the program 
due to his medical condition.  

Private medical records dated in 1994 were received by the VA 
in March 1997.  In September 1994, it was reported that the 
veteran had been totally disabled for four years because of 
his back.  

The veteran submitted a formal claim for a total rating based 
on individual unemployability due to service-connected 
disability in May 1997.

The veteran was afforded a VA psychiatric examination in 
September 1997.  Following an examination, the diagnoses were 
PTSD and chronic recurrent major depression.  The examiner 
concluded that the veteran had serious impairment of social, 
occupational and school functioning.  He was unable to keep a 
job and unable to complete a program returning to college in 
1993, which was a failure.  

A hearing officer, in February 1998, assigned a 70 percent 
evaluation for PTSD, effective June 4, 1993.

By rating action in March 1998, the RO granted the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability, effective November 7, 
1996.  It was indicated in the rating decision that the 
effective date of November 7, 1996 was assigned because that 
was the effective date of a regulatory change which now 
allowed a rating of individual unemployability when a mental 
disorder was evaluated as 70 percent disabling and precluded 
the veteran form securing or following substantially gainful 
employment.  

Analysis

Except as otherwise provided, the effective date of an award 
of an increase shall be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(1).

The effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if claim is received within one year from such date 
otherwise, date of receipt of claim.  38 C.F.R. 
§ 3.400(o)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

The question in this case is whether an earlier effective 
date is warranted for the grant of a total rating based on 
individual unemployability due to service-connected 
disability.  The Board notes that the RO apparently assigned 
November 7, 1996 on the basis that it was the effective date 
of amendments to certain VA regulations.  It appears that the 
RO was referring to 38 C.F.R. § 4.16(c).  Section 4.16(c), 
which was repealed as of November 7, 1996, provides for the 
assignment of a 100 percent schedular rating in situations in 
which a veteran is rated 70 percent disabled due to a 
psychiatric disability, the psychiatric disorder is the only 
compensable service-connected disability, and the psychiatric 
disability is found to preclude the veteran from securing or 
following substantially gainful occupation.  As such, due to 
the fact that a 10 percent rating has been assigned for the 
veteran's service connected tinea pedis and versicolor, this 
section, by its terms, would be inapplicable in this case.  
Nevertheless, that section is applicable only in cases where 
a psychiatric condition rated at 70 percent is the sole 
compensable service connected disability causing the 
veteran's unemployability.  See Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994); Tripp v. Derwinksi, 3 Vet. App. 173, 176 
(1992).  Thus, absent such circumstances, the language of 
section 4.16(c) does not otherwise preclude consideration of 
38 C.F.R. § 4.16(a) for purposes of determining whether a 
total disability rating based on individual unemployability 
is warranted.  Therefore, the assignment of an effective date 
following an award of a total rating pursuant to section 
4.16(a), would not be implicated by the regulatory changes as 
cited by the RO.

In this regard, the Board finds that the veteran's 
"substantive appeal" received on August 21, 1995 
constituted an informal claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  The Board notes that he referred to the fact 
that a physician had indicted that he was not a candidate for 
vocational rehabilitation.  He also specifically stated that 
he was unable to work.  In Servello v. Derwinski, 3 Vet. App. 
196 (1992), the Court held a claim need not specifically 
identify the benefit sought.  The August 1995 letter must 
also be read in context of the other evidence of record.  In 
this regard, the Board notes that the veteran had submitted 
evidence demonstrating that he was unemployed.  Thus, the 
veteran's August 1995 statement should have been construed as 
a claim for a total rating based on individual 
unemployability due to his service-connected disabilities, 
and the RO, therefore, should have sent the veteran an 
application form.  See 38 C.F.R. § 3.155.  The Board notes 
that the VA found the veteran was infeasible for vocational 
rehabilitation in March 1997.  Similarly, it was concluded 
following a VA psychiatric examination in September 1997 that 
the veteran was unable to hold a job.  Having failed to send 
the veteran the appropriate claim form, the one year period 
for filing a formal claim was not triggered, and therefore 
the date of the informal claim must be accepted as the date 
of the claim.  See Servello, 3 Vet. App. at 200.  
Accordingly, the Board concludes that August 21, 1995, is the 
proper effective date for an award of a total rating based on 
individual unemployability due to service-connected 
disabilities.

There is no basis, however, for assigning an even earlier 
effective date.  The Board notes that a private psychologist 
concluded in June 1994 that the veteran's prognosis for 
employment was poor.  The examiner appears to have concluded 
this on the basis of the veteran's psychiatric disability.  
It is significant to note, however, that a September 1994 
report from a private physician specifically stated that the 
veteran had been totally disabled for four years as a result 
of his back disorder.  No mention was made of any psychiatric 
disability causing him to be unemployed.  In addition, the 
Board notes that medical reports from 1991 show that his 
psychiatric disability would not have prevented him from 
working, and that he had originally stopped working as a 
result of a back injury.  Thus, the evidence does not 
establish that the veteran was unemployable solely due to his 
service-connected disabilities during the one-year period 
prior to August 21, 1995.  The medical reports clearly 
establish that his nonservice-connected back disability 
contributed to his unemployment during the relevant period.  
The Board concludes, therefore, that the required standard of 
factually ascertainable has not been demonstrated.  See Scott 
v. Brown, 7 Vet. App. 184, 188-89 (1994).

The veteran argues that the reports of treatment he received 
from the VA for PTSD in June 1993 should have been construed 
as an informal claim.  In Brannon v. West, 12 Vet. App. 32 
(1998), the Court held that "the mere presence of the 
medical evidence does not establish an intent on the part of 
the veteran to seek secondary service connection for the 
psychiatric condition."  Id, at 35.  Similarly, the mere 
fact that the veteran had received treatment for his service-
connected PTSD does not show that he intended to file a claim 
for a total rating based on individual unemployability due to 
service-connected disability.  There is no suggestion in the 
treatment records that he was unemployable due to his 
service-connected disabilities.  Accordingly, there is no 
basis on which an effective date prior to August 21, 1995 is 
warranted for a grant a total rating.  


ORDER

An effective date of August 21, 1995 for an award of a total 
rating based on individual unemployability due to service-
connected disability is granted.




		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 
- 8 -


- 1 -


